
	

113 HR 2987 IH: PTC Certainty and Phaseout Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2987
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to phasedown
		  the credit for electricity produced from wind.
	
	
		1.Short titleThis Act may be cited as the
			 PTC Certainty and Phaseout Act of
			 2013.
		2.Extension and
			 phasedown of production credit for electricity produced from wind
			(a)ExtensionParagraph
			 (1) of section 45(d) of the Internal Revenue Code of 1986 is amended by
			 striking January 1, 2014 in paragraph (1) and inserting
			 January 1, 2020.
			(b)Phasedown of
			 creditSubsection (b) of section 45 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(5)Phasedown of
				credit for wind energy
						(A)In
				generalIn the case of
				facilities to which subsection (d)(1) applies and the construction of which
				begins after December 31, 2013, the number of cents taken into account under
				subsection (a) for calendar years ending after such date (determined after the
				application of the preceding paragraphs of this subsection and without regard
				to this paragraph) shall be only the applicable percentage of such number for
				such year. If any amount determined under the preceding sentence is not a
				multiple of 0.01 cent, such amount shall be rounded to the nearest multiple of
				0.01 cent.
						(B)Applicable
				percentageFor purposes of subparagraph (A), the applicable
				percentage shall be determined in accordance with the following table:
							
								
									
										Year constructionThe applicable
										
										 begins:percentage is:
										
									
									
										2014100
										
										201590
										
										201680
										
										201770
										
										201860
										
										201960.
										
									
								
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 originally placed in service on or after January 1, 2013.
			
